Case 2:21-cv-00076-HYJ-PJG ECF No. 27-10, PagelD.279 Filed 07/26/21 Page 1 of 3

EXHIBIT 9

July 15, 2021 Email String
Case 2:21-cv-00076-HYJ-PJG ECF No. 27-10, PagelD.280 Filed 07/26/21 Page 2 of 3

Gary Miotke

From: Fosmire, M. Sean <Sean.Fosmire@kitch.com>
Sent: Thursday, July 15, 2021 4:39 PM

To: Gary Miotke

Ce: ‘Lauri Stewart’

Subject: Re: Cullen v St. Ignace

It just seems that June 25 was a long time ago...

M. Sean Fosmire

sean.fosmire@kitch.com

From: Gary Miotke <gmiotke@miotkelawoffice.com>
Sent: Thursday, July 15, 2021 4:28 PM

To: Fosmire, M. Sean <Sean.Fosmire@kitch.com>

Cc: 'Lauri Stewart’ <LStewart@kerr-russell.com>
Subject: RE: Cullen v St. Ignace

Sean:
While | appreciate your courteous offer, it should be unnecessary.

FRCP 15(a}({1)(B) states in pertinent part (with relevant text highlighted):

(a) Amendments Before Trial.

(1) Amending as a Matter of Course. A party may amend its pleading once as a matter of course within:

(A) 21 days after serving it, or

(B) if the pleading is one to which a responsive pleading is required, 21 days after service of a responsive pleading or 21
days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.

Since the original Complaint was a pleading “to which a responsive pleadings is required”, my clients had the right to
amend it once as a matter of course 21 days after service of a responsive pleading.

Further, since you filed the City Defendants’ responsive pleadings 20 days ago on June 25, 2021, my clients had the right
to file the Amended Complaint on or before tomorrow.

Of course, if | have missed something, please let me know.

Otherwise, | look forward to your responsive pleadings to the Amended Complaint within 21 days unless you need more
time.

If you need more time, please advise since Judge Jarbou does not appear to be inclined to allow counsel to grant
extensions without a stipulated order. Certainly, | would have no problem with a reasonable extension and would agree
to a stipulated order to that effect.

Very truly yours,

GARY T. MIOTKE
Attorney at Law

6828 Park Avenue EXHIBIT 9
Fax: (3CYS82-842&v-00076-HYJ-PJG ECF No. 27-10, PagelD.281 Filed 07/26/21 Page 3 of 3

Email: gmiotke @miotkelawoffice.com

Confidentiality Statement
This e-mail is from a law firm, Gary T. Miotke, Attorney at Law ("GTM"), and is intended solely for the use of the

individual(s) to whom it is addressed. If you believe you received this e-mail in error, please notify the sender
immediately, delete the e-mail from your computer and do not copy or disclose it to anyone else. If you are not an
existing client of GTM, do not construe anything in this e-mail as making you a client unless it contains a specific
statement to that effect, and do not disclose anything to GTM in reply that you expect him to hold in confidence. If you
properly received this e-mail as a client, co-counsel or retained expert of GTM, you should maintain its contents in
confidence in order to preserve the attorney-client or work product privilege that may be available to protect
confidentiality.

U.S. Treasury Regulations Statement

This communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of avoiding penalties under the tax laws of the United States, or promoting, marketing or recommending to
another party any transaction or matter addressed in this communication (and any attachment).

From: Fosmire, M. Sean [mailto:Sean.Fosmire@kitch.com]
Sent: Thursday, July 15, 2021 3:46 PM

To: Gary Miotke

Cc: ‘Lauri Stewart’

Subject: Cullen v St. Ignace

| note the filing of the amended complaint but there was no motion/order and no stipulation. | will agree to
sign a stipulation, even after the fact.

M. Sean Fosmire

sean.fosmire@kitch.com
